        Case 1:20-cv-05957-AT-SLC Document 13 Filed 09/15/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
SHAEL CRUZ, on behalf of himself and all others
similarly sitauted,

                               Plaintiff,
                                                         CIVIL ACTION NO.: 20 Civ. 5957 (AT) (SLC)
       -v-
                                                                          ORDER
EUROSOCKS INTERNATIONAL, LLC,

                               Defendant.

SARAH L. CAVE, United States Magistrate Judge.


       The Court held a Telephone Conference today, September 15, 2020. Defendant did not

appear. Defendant, as a corporate entity, must appear through counsel. See Shapiro, Bernstein

& Co., Inc. v. Cont’l Record Co., 386 F.2d 426, 427 (2d Cir. 1967) (per curiam).

       The Complaint in this action was filed on July 31, 2020 (ECF No. 1), and Defendant’s

answer was due on August 28, 2020. (ECF No. 8). Although a letter was filed by one of

Defendant’s employees (ECF No. 9), the Court does not recognize that filing as an answer under

the Federal Rules of Civil Procedure. The Court will, however, grant Defendant a final extension

of time to engage counsel to appear on its behalf and file an answer.

       Accordingly, Defendant is directed to have its counsel file a notice of appearance and

answer to the Complaint by Tuesday, September 29, 2020.

       If Defendant does not comply with this Order, Plaintiff is directed to request a Certificate

of Default from the Clerk of Court and to file a Motion for Default Judgment in accordance with

the Individual Practices in Civil Cases of the Honorable Analisa Torres, Rule 55 of the Federal Rules

of Civil Procedure, and S.D.N.Y. Local Rule 55 by no later than Tuesday, October 13, 2020.
         Case 1:20-cv-05957-AT-SLC Document 13 Filed 09/15/20 Page 2 of 2




         The Clerk of Court is respectfully directed to mail this Order to Mr. Marco Cortinovis at

the address below. Plaintiff’s attorney is respectfully directed to email this order to Mr.

Cortinovis at marco.cortinovis10@gmail.com


Dated:          New York, New York
                September 15, 2020

                                                     SO ORDERED



                                                     _________________________
                                                     SARAH L. CAVE
                                                     United States Magistrate Judge

Mail To:        Marco Cortinovis
                4575 south Coach Drive
                Tucson, AZ 85714




                                                 2
